Case 6:14-cv-00687-PGB-LRH Document 485 Filed 02/09/21 Page 1 of 10 PageID 44230




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

  PARKERVISION, INC.,

                           Plaintiff,

        v.
                                                  CASE NO.: 6:14-CV-00687-PGB-
  QUALCOMM INCORPORATED,                          LRH
  QUALCOMM ATHEROS, INC.,

                           Defendants.


    PARKERVISION’S OPPOSITION TO QUALCOMM’S MOTION FOR
       LEAVE REGARDING DISPOSITIVE MOTIONS (DKT. 484)

        Plaintiff   ParkerVision   respectfully   requests   that   the   Court   deny

  Defendant’s Motion for Leave Regarding Dipositive Motions (“Motion for

  Leave”). Dkt. 484. Qualcomm seeks to file not two summary judgment motions

  (of 35 pages each, for a total of 70 pages of summary judgment briefing)—as it

  states in its Motion for Leave—but a total of three summary judgment motions

  (one of 25 pages, and two of 35 pages each, for a total of 95 pages of summary

  judgment briefing). Qualcomm’s request well exceeds the single motion of 25

  pages permitted by Local Rule 3.01(a) and this Court’s Amended Case

  Management and Scheduling Order (“CMSO”). See Dkt. 309 (as modified by

  Dkts. 312, 315, 323, 359, 384, 451, 469). Qualcomm has already filed its one,

  single 25 page motion for summary judgment under Local Rule 3.01(a) and this

  Court’s CSMO. See Dkt. 318. Qualcomm’s Motion for Leave does not provide
Case 6:14-cv-00687-PGB-LRH Document 485 Filed 02/09/21 Page 2 of 10 PageID 44231




  good cause to exceed the limitations on summary judgment briefing contained in

  the CSMO and Local Rules by more than three times. Qualcomm’s Motion for

  Leave should be denied—it has filed its one motion for summary judgment of 25

  pages (which the Court denied, see Dkt. 348) and no additional motions are

  warranted. 1

         ParkerVision, in contrast, has focused its arguments, and plans to follow

  the rules of this Court by filing a single motion for summary judgment. While

  ParkerVision agrees that the new local rules increasing the font size and changing

  typography may justify a modest increase in the page limits for the single motion

  for summary judgment permitted (e.g. from a single motion of 25 pages to a

  single motion of 30 pages), Qualcomm’s attempt to exponentially expand the

  limits imposed by this Court’s rules should not be permitted.

                                      MEMORANDUM

         On September 27, 2019, Qualcomm filed its motion for “Partial Summary

  Judgment of Noninfringement Based on Collateral Estoppel from ParkerVision

  I.” Dkt. 318. That motion was a full 25 pages long and included some 2000 pages

  of exhibits. This Court denied that motion. Dkt. 348. Now, Qualcomm has

  requested leave to file two additional motions for summary judgment “with each

  brief not to exceed 35 pages in length” – if permitted Qualcomm would file some


       1 While Qualcomm discusses the “complexity” of the case, it has consistently opposed
  ParkerVision’s efforts at mutual case narrowing. See e.g., Dkt. 112 (ParkerVision’s Motion to
  Limit); Dkt. 127 (Qualcomm’s Opposition); see also Dkt. 384 at 3-5. It should not now be heard
  to complain that the case is so “complex” that it justifies increasing the number and length of
  permitted summary judgment motions by more than three times the limit afforded by the CMSO
  and Local Rules.


                                                2
Case 6:14-cv-00687-PGB-LRH Document 485 Filed 02/09/21 Page 3 of 10 PageID 44232




  95 pages of summary judgment briefing in this case. Dkt 484 at 1. Qualcomm’s

  request is excessive and it’s Motion for Leave to exceed the CMSO and Local

  Rules by more than three times should be denied.

        “Motions requesting leave to file successive summary judgment motions

  are disfavored by the Court and will not be granted absent a showing of good

  cause.” Harris Corp. v. Federal Express, Case No. 6:07-cv-01819-JA-KRS, 2010

  WL 1147444, at *2 (M.D. Fla. Feb. 4, 2010) (denying motion for leave to file a

  single additional summary judgment motion of non-infringement). Nonetheless,

  “[a] district court has inherent authority to manage its own docket ‘so as to

  achieve the orderly and expeditious disposition of cases.’” Benhassine v. Star

  Transportation Management, Inc., 2013 WL 12164716, at *1 (M.D. Fla. Oct. 29,

  2013) (striking multiple summary judgment motions) (citing Equity Lifestyle

  Props., Inc. v. Florida Mowing & Landscape Serv., Inc., 556 F.3d 1232, 1240

  (11th Cir. 2009)). Here, the Court’s CMSO states the following with respect to

  motions for summary judgment:

        A motion for summary judgment shall specify the material facts as to
        which the moving party contends there is no genuine issue for trial, and
        shall include a memorandum of law, and shall be accompanied by
        affidavits and other evidence in the form required by Fed. R. Civ. P. 56.
        The motion for summary judgment and supporting memorandum of law
        shall be presented in a single document of not more than twenty-
        five (25) pages. Local Rule 3.01(a).

  Dkt. 309 at 8 (emphasis added). This CMSO is consistent with Local Rule 3.01(a)

  and the Court’s practice “to permit each side to file a single motion for summary

  judgment.” Berry v. Sassy, Case No. 6:05-cv-1332-ORL-31KRS (M.D. Fla. Oct.



                                           3
Case 6:14-cv-00687-PGB-LRH Document 485 Filed 02/09/21 Page 4 of 10 PageID 44233




  16, 2006) (Dkt. 74) (striking multiple summary judgment motions and noting

  that the plaintiff only filed one motion). “The guiding purpose of both the CMSO

  and the Local Rules is to discourage wasteful pretrial activities, and to secure the

  just, speedy, and inexpensive determination of the action.” Benhassine, 2013 WL

  12164716, at *1 (internal citations omitted). That’s because “[s]uccessive motions

  for summary judgment promote piecemeal adjudication and erode judicial

  economy.” Mckenzie-Wharton v. United Airlines, Inc., 2016 WL 5346948, at *7

  (M.D. Fla. Sept. 23, 2016). “As a result, this Court specifically prohibits multiple

  motions for summary judgment.” Id.; see also Minks vs. Polaris Industries, Inc.,

  Case No.: 6:05-cv-1894-ORL-31KRS (M.D. Fla. August 2, 2006) (Dkt. 49)

  (granting motion to strike multiple summary judgment motions and stating that

  “the Case Management and Scheduling Order and the Local Rules contemplate

  the filing of a single motion for summary judgment with a 25 page limit.”).

        Qualcomm argues that because this is a “complex patent case” it needs

  multiple motions “[t]o provide a clearer presentation to the Court of the technical

  issues.” Dkt. 484 at 2-3. Yet the Middle District of Florida has consistently

  stricken multiple motions for summary judgment filed for similar reasons. See

  e.g., Southeastern Metals Mfg. Co., Inc. v. Fla. Metal Products, Inc., 2011 WL

  833260, at *1 (M.D.Fla. 2011) (“Local Rule 3.01(a) specifically states that motions

  must be presented in a single document not to exceed twenty-five pages. Most

  summary judgment motions address more than one issue; if multiple motions are

  allowed a party could exceed the page limitation by simply filing a separate


                                           4
Case 6:14-cv-00687-PGB-LRH Document 485 Filed 02/09/21 Page 5 of 10 PageID 44234




  motion for each issue.”). Indeed, presented with the same facts and issues, and

  notwithstanding Qualcomm’s continued refusals to work with ParkerVision

  towards a good faith—and meaningful—limiting of the issues in dispute (see e.g.,

  Dkt. 112 (ParkerVision’s Motion to Limit); Dkt. 127 (Qualcomm’s Opposition); see also

  Dkt. 384 at 3-5) ParkerVision expects to file a single motion for summary

  judgment not to exceed 25 pages that addresses multiple issues. 2

         Additionally, the summary judgment clause in the CMSO in this case is the

  exact same clause that was present in Omega Patents—a similarly “complex”

  patent case before this Court with multiple asserted patents and claims. Cf.

  Omega Patents, LLC, v. CalAmp Corp., Case No. 6:13-cv-01950-PGB-DCI (M.D.

  Fla. July 21, 2015) (Dkt. 64 at 2) (“The motion for summary judgment and

  supporting memorandum of law shall be presented in a single document of not

  more than twenty-five pages.”) (citing the CMSO). In Omega Patents, this Court

  granted the plaintiff’s motion to strike the defendant’s multiple motions for

  summary judgment of non-infringement and invalidity because the “combined

  page total that exceeds the stated limitations.” Id. (Dkt. 77); see also Berry v.

  Sassy, Case No. 6:05-cv-1332-ORL-31KRS (M.D. Fla. October 16, 2006) (Dkts.

  73, 74) (granting the plaintiff’s motion to strike three summary judgment

  motions—including two motions for non-infringement and one motion for



       2 As mentioned above, ParkerVision agrees that that the new local rules increasing the font
  size and changing typography may justify a modest increase in the page limits for the single
  motion for summary judgment permitted (e.g. from a single motion of 25 pages to a single
  motion of 30 pages). But, Qualcomm’s attempt to exponentially expand the limits imposed by
  this Court’s rules should not be permitted.


                                                 5
Case 6:14-cv-00687-PGB-LRH Document 485 Filed 02/09/21 Page 6 of 10 PageID 44235




  invalidity—totaling 57 pages and noting that the plaintiff followed the CMSO and

  local rules).

         Qualcomm further argues that the “[t]he current scheduling order (Dkt.

  384) does not address the number of permissible summary judgment motions in

  this complex patent case.” Dkt. 484 at 3 n.1. Qualcomm is incorrect. The August

  30, 2019 CMSO plainly states: “The motion for summary judgment and

  supporting memorandum of law shall be presented in a single document of not

  more than twenty-five (25) pages. Local Rule 3.01(a).” Dkt. 309 at 8. The June 3,

  2020 Order (Dkt. 384) that Qualcomm points to nowhere vacates or replaces the

  controlling CMSO; by its explicit terms it “modified,” but did not replace, the

  previously entered CMSO. Dkt. 384 at 7. In any event, and more importantly,

  Qualcomm filed its first motion for summary judgment (Dkt. 318) before the

  June 3, 2020 Order. As such, when it filed its first 25 page motion for summary

  judgment Qualcomm must have clearly understood that it was choosing to file its

  single 25 page motion for summary judgment allowed by the CMSO (Dkt. 309)

  and Local Rules.

         Additionally, allowing Qualcomm to file three motions for summary

  judgment of 95 pages is prejudicial to ParkerVision. ParkerVision elected not to

  file an earlier motion for summary judgment, it is forgoing summary judgment

  arguments that it could otherwise pursue, and it has now prepared and expects to

  file a single 25 page motion for summary judgement (although, and as mentioned

  before, it would agree to expand the page limitations to one summary judgment


                                         6
Case 6:14-cv-00687-PGB-LRH Document 485 Filed 02/09/21 Page 7 of 10 PageID 44236




  motion of 30 pages in light of the local rule change regarding font and

  typography). And if Qualcomm’s Motion for Leave were to be granted,

  ParkerVision will be obliged to file multiple lengthy responses to address the

  numerous arguments presented in the additional motions for summary judgment

  Qualcomm proposes to file. Furthermore, Qualcomm could very well attempt to

  use its own excessive summary judgment briefing as a basis for urging the Court

  to set a later trial date (as it has proposed, see Dkt. 477 at 7-8) to allow for time to

  address the voluminous motions.

        Not only are Qualcomm’s additional motions prejudicial to ParkerVision,

  but they are a waste of judicial resources. See Mckenzie-Wharton, 2016 WL

  5346948, at *7 (noting the judicial waste where “rather than waiting to file a

  single motion addressing [multiple issues], [the defendant] prematurely filed its

  first motion for summary judgment.”); see also Harris Corp., 2010 WL 1147444,

  at *2 (denying motion for leave and noting that “successive summary judgment

  motions are disfavored by the Court.”). The Court has already considered

  Qualcomm’s initial 25 page motion and the over 2000 pages of evidence

  associated with it. See Dkt. 318, Exhibits 1-44. ParkerVision’s opposition was 20

  pages and another roughly 80 pages of evidence. See Dkt 327, Exhibits 1-5.

  Briefing for Qualcomm’s proposed two additional motions and ParkerVision’s

  first (and only) motion for summary judgment is likely to be hundreds of pages—

  excluding the exhibits (and, if Qualcomm’s first motion for summary judgment is




                                             7
Case 6:14-cv-00687-PGB-LRH Document 485 Filed 02/09/21 Page 8 of 10 PageID 44237




  any indication, likely many 1000s of pages of exhibits). This is the exact waste of

  judicial resources that the CMSO and local rules were put in place to stop.

        Qualcomm decided to file its first 25 page motion for summary judgment

  in September 2019. Now Qualcomm attempts to bypass the CMSO and the Local

  Rules 3.01(a) and (d) and file two additional 35 page motions for summary

  judgment (for a total of three motions and 95 pages – well in excess of the one

  motion and 25 pages permitted by the CMSO and Local Rules). ParkerVision

  requests that this Court deny Qualcomm’s Motion for Leave to file two additional

  summary judgment motions, totaling 70 pages of briefing.

                         RULE 3.01(g) CERTIFICATION

        The parties have conferred about the length and number of motions. As

  Qualcomm indicated, ParkerVision “does not oppose a request by Defendants to

  enlarge the page limit from 25 pages to 30 pages for one summary judgment

  motion. ParkerVision indicated that it does oppose any request by Defendants to

  file more than one summary judgment motion of 30 pages.”

  February 9, 2021                         Respectfully submitted,

                                           McKOOL SMITH, P.C.
                                           By: /s/ Joshua W. Budwin
                                           Douglas A. Cawley
                                           Texas State Bar No. 04035500
                                           dcawley@mckoolsmith.com
                                           Richard A. Kamprath
                                           Texas State Bar No. 24078767
                                           rkamprath@mckoolsmith.com
                                           300 Crescent Court, Suite 1500
                                           Dallas, Texas 75201
                                           Telephone: (214) 978-4000
                                           Facsimile: (214) 978-4044

                                           8
Case 6:14-cv-00687-PGB-LRH Document 485 Filed 02/09/21 Page 9 of 10 PageID 44238




                                        Joshua W. Budwin
                                        Texas State Bar No. 24050347
                                        jbudwin@mckoolsmith.com
                                        Leah Buratti
                                        Texas State Bar No. 24064897
                                        lburatti@mckoolsmith.com
                                        300 West Sixth Street, Suite 1700
                                        Austin, Texas 78701
                                        Telephone: (512) 692-8700
                                        Facsimile: (512) 692-8744

                                        CALDWELL CASSADY &
                                        CURRY
                                        Kevin L. Burgess
                                        Texas State Bar No. 24006927
                                        2121 N. Pearl Street, Suite 1200
                                        Dallas, Texas 75201
                                        Telephone: (214) 888-4848
                                        Facsimile: (212) 888-4849
                                        kburgess@caldwellcc.com

                                        SMITH HULSEY & BUSEY
                                        Stephen D. Busey
                                        Florida Bar Number 117790
                                        John R. Thomas
                                        Florida Bar Number 77107
                                        One Independent Dr., Suite 3300
                                        Jacksonville, Florida 32202
                                        Telephone: (904) 359-7700
                                        Facsimile: (904) 359-7708
                                        busey@smithhulsey.com
                                        jthomas@smithhulsey.com

                                        ATTORNEYS FOR PLAINTIFF
                                        PARKERVISION, INC.




                                       9
Case 6:14-cv-00687-PGB-LRH Document 485 Filed 02/09/21 Page 10 of 10 PageID 44239




                         CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and forgoing

  document has been served on all counsel of record via the Court’s ECF system on

  February 9, 2021.


                                       /s/ Josh Budwin
                                      Josh Budwin




                                        10
